DETAILED ACTION
	This Office action is responsive to communication received 09/26/2022 – Request for Continued Examination (RCE) and Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-21 remain pending.
Response to Arguments
Applicant’s arguments, see scanned page 2, line 15 through scanned page 3, line 16, filed 09/26/2022, with respect to the rejection(s) of the claims under 35 USC §103 and relying on the combination of Aizawa (USPN 5,616,088), Ivanova (USPN 8,911,302) and Roach (US PUBS 2010/0056297) have been fully considered and are persuasive.  In light of applicant’s arguments and in view of the further limitations added to claim 1, namely “the weight material comprises a density less than a density of the sole material”, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ivanova (USPN 8,911,302), as a primary reference. 
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanova (USPN 8,911,302). 
As to claims 1-4 and 8, reference is made to annotated FIGS. 1, 2 and 25 of Ivanova, along with the written explanations herein below:      
    PNG
    media_image2.png
    508
    1109
    media_image2.png
    Greyscale

               
    PNG
    media_image3.png
    589
    803
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    597
    725
    media_image4.png
    Greyscale

As to claim 1, Aizawa shows a golf club head (10) comprising a face comprising a strikeface (25) and a backside opposite the strikeface; a head CG from which a gravity vector extends (i.e., every club head includes a head CG); a shaft axis extended along a shaft axis plane; a head heel portion; a head toe portion; and a sole coupled to the face (i.e., Ivanova states that the face is welded or brazed to the body – col. 3, lines 34-37) and comprising a material (i.e., Ivanova states the club head is an iron-type club head and one may clearly interpret that the material of the sole is an iron or equivalent metallic material, as Ivanova states that the body may be forged and/or machined – col. 3, lines 47-50) along with a sole bottom side and a sole port structure having a port cavity (40) extending into the sole from the sole bottom side; and a weight (element 70; FIG. 19) insertable into the port cavity along an insertion axis (i.e., in FIG. 25 for example, the insertion axis extends longitudinally in the heel-to-toe direction along the central portion of the port along the sole); wherein the sole port structure comprises a cavity opening located at the sole bottom side for access to the port cavity; a cavity heel end at the head heel portion; a cavity toe end at the head toe portion; a cavity front wall toward the face and extended between the cavity heel end and the cavity toe end; and a cavity rear wall away from the face and extended between the cavity heel end and the cavity toe end; and a cavity thickness measured orthogonal to the insertion axis, between the cavity front wall and the cavity rear wall section, wherein the cavity thickness varies along the cavity length (i.e., note cavity thickness “B” vs. cavity thickness “A” in annotated FIG. 25); wherein the weight (70) is inserted into the port cavity via the cavity opening (40); the weight (70) is abutted against the cavity front wall and against the cavity rear wall; when the golf club head is at address, with the shaft axis plane parallel to the gravity vector and orthogonal to a ground plane, the port cavity comprises a cavity length, measured parallel to the ground plane, from the cavity heel end to the cavity toe end; the strikeface comprises a strikeface length; and the cavity length is approximately 30% to approximately 90% of the strikeface length (i.e., see annotated FIG. 1).  Note that the weight (70) comprises a material having a density that varies along the cavity length.  In this case, consider that weight (70) shown in FIG. 19 may comprise multiple materials along its length and this comprises varying density along its length (i.e., col. 4, lines 30-39). 
Ivanova lacks an explicit recitation that the weight material comprises a density less than a density of the sole material; the weight material is more flexible than the sole member, as now recited in claim 1.   Here, Ivanova teaches that the iron-type club head is made of metal material (i.e., Ivanova teaches the head is cast or forged; col. 3, lines 47-50) and further teaches that a material housed within the pocket or port (40) may be selected to fine-tune the performance and/or sound and feel of the golf club head (i.e., col. 1, lines 19-24; col. 3, lines 43-47).  Ivanova continues by teaching that the pocket (40) may be filled with dampening or weight materials, to adjust the sound and feel of the club head and that the materials may comprise dampening or weight materials having a density of 1.47 g/cc to 17 g/cc or a combination of materials (i.e., col. 4, lines 10-21). In some embodiments, Ivanova makes use of an insert (70), which essentially is a cap (50) made of varying materials and teaches that the materials and configuration of the insert may be varied to fine-tune the location of the center of gravity or alter the moment of inertia as well as to control the sound and feel of the club head (i.e., col. 4, lines 30-39).  Also, the pocket may be used to hold vibration dampening material (i.e., col. 4, lines 54-60).  In view of the teachings in Ivanova, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Ivanova by substituting the weight material (70) in the sole with a weight material that is less dense and more flexible than the sole material (i.e., recall that the sole material is a material intended to be cast or forged, as stated above, and Ivanova is also disclosed as an iron-type club head), with there being a reasonable expectation of success that the substitution of the weight material in the port located in the sole portion in Ivanova with a material that is more flexible and less dense than the remaining sole material would have enabled the skilled artisan to change the feel of the club head and/or change the mass distribution of the club head for improved club head performance.  As Ivanova teaches that the make-up of the material in the sole pocket (40) directly influences the weighting characteristics and vibration dampening characteristics of the club head, the skilled artisan would have been guided to select a suitable material for the weight material in Ivanova based upon the particular requirements of an individual golfer.  In fact, Ivanova, as explained above, provides that the density of the selected material may fall within a range that typically harbors both metallic and non-metallic materials.  Note that the applicant discloses an example of a flexible and lighter material as a material such as thermoplastic elastomer (TPE) and/or a thermoplastic polyurethane (TPU) having a density between 1 g/cc to 9 g/cc (Specification, paragraph [0035]).  These density values fall within the range of material densities disclosed by Ivanova.  Here, the mere substitution of one material used in Ivanova with a different material and falling within the range of densities proposed by Ivanova to take advantage of the properties of the selected material would have been obvious to one of ordinary skill in the art and before the effective filing of the claimed invention.  Substituting a material of the weight portion (70) with a material that is less dense and more flexible than the sole material (i.e., in the case of Ivanova, the sole material is forged or cast and formed as an iron-type club head), such as a material comprising a vibration dampening characteristic (i.e., typically a non-metallic material) for the weight material of Ivanova would have yielded the predictable result of reducing unwanted vibration, changing the sound of the head and/or changing the weight distribution of the club head, all advantages specifically taught by Ivanova.  Such a substitution of materials to yield the predictable results stated herein supports a conclusion of obviousness.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 2, when the golf club head is at address, the port cavity comprises: a cavity height, measured parallel to the insertion axis, between the cavity opening and a cavity inner end opposite the cavity opening; a cavity center section, centered relative to the cavity length, and extending throughout approximately 75% of the cavity length, wherein the cavity length is at least 15 times greater than the cavity thickness.  A comparison of annotated FIGS. 1 and 25 shows that the cavity length is at least 15 times greater than the cavity thickness.   FIG. 7, for example, shows that a cavity height extends along the port, while FIG. 11 shows that a cavity height extends along an entire length of the cavity port in the sole in order to accommodate the weight member (50). 
As to claim 3, the cavity length is at least 3 times greater than the cavity height.  A comparison between the annotated “Cavity length” shown in FIG. 1 and the “Cavity height” shown in FIG. 2 shows this claimed relationship. 
As to claim 4, the cavity length is at least approximately 70% of the strikeface length. Annotated FIG. 1 shows the claimed relationship between the cavity length and the strikeface length. 
As to claims 5, 9, 13 and 16, Ivanova does not explicitly disclose wherein: the cavity front wall comprises a cavity front wall area of approximately 250 mm2 to approximately 400 mm2 behind the strikeface (claim 5), nor does Ivanova explicitly disclose wherein: the cavity thickness varies from approximately 2 mm to approximately 10 mm (claim 9).  Further, Ivanova does not explicitly disclose wherein: the sole port structure comprises a cavity inner end opposite the cavity opening; and a cavity height, measured from the cavity inner end to the cavity opening and parallel to the insertion axis, is approximately 2 mm to approximately 18 mm (claim 13).  Last, Ivanova does not explicitly disclose wherein: the golf club head comprises: the cavity front wall depth is approximately 2 mm to approximately 15 mm, measured orthogonal to the strikeface at a minimum distance from the strikeface to the cavity front wall (claim 16).  Considering that in at least one embodiment the weight member (70) or the weight member (50) or the combined weight members (50 and 60) disclosed by Ivanova and fitted within the cavity must be securely held, and considering that the size of the weight members outlined here as well as the location of the cavity and weight along the sole will have an effect on the location of the center of gravity of the club head, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Ivanova to include suitable dimensions for the cavity front wall area, cavity thickness, cavity height and cavity front wall depth, with there being a reasonable expectation of success that providing an adequately-dimensioned cavity and locating the cavity an appropriate distance from the striking face and further sizing the thickness and height of the cavity to completely receive and retain the weight members discussed herein would have enabled the skilled artisan to more accurately locate the center of gravity of the club head.  Noting that the claimed dimensions have not been detailed by the applicant with any degree of criticality, it would appear that the claimed dimensions present a mere change in size and change in shape for the sole port and weight structure, which includes the makeup of the cavity.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.    In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
As to claim 8, the sole comprises a maximum sole thickness measured orthogonal to the shaft axis plane; and when the golf club head is at address, the port cavity comprises a cavity height, measured parallel to the insertion axis, between the cavity opening and a cavity inner end opposite the cavity opening; a cavity center section, centered relative to the cavity length, and extending throughout approximately 75% of the cavity length; and the cavity thickness is approximately 8% to approximately 50% of the maximum sole thickness. Annotated FIG. 25 clearly shows that the cavity thickness (e.g., cavity thickness “B”) is between approximately 8%-50% of the maximum sole thickness.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanova (USPN 8,911,302) in view of Peters (USPN 6,093,112). 
Ivanova does not explicitly disclose that when the golf club head is at address: the head CG is defined by a combined mass of the golf club head and the weight when the weight is inserted into the port cavity; and the port cavity is located fully below the head CG.  Here, Peters teaches an arrangement in which a cavity-backed iron-type golf club head includes a weight positioned in a lower cavity port adjacent the sole, and wherein the port cavity is located fully below the CG in order make it easier for a golfer to provide added lift (i.e., get the golf ball airborne).  See col. 16, lines 57-65 in Peters. Note that Ivanova already recognizes the ability to use the weight distribution in the port cavity within the sole to adjust the location of the center of gravity (i.e., col. 4, lines 36-39).   In view of the patent to Peters, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Ivanova by locating the port or recess (40) shown in FIG. 7 for example to be situated completely below the head CG in order to maintain more weight lower in the sole portion of the club head as there would have been a reasonable expectation of success that maintaining the port and the weight associated with the port below the head CG would enhance the lift and directional stability of a struck golf ball.  

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanova (USPN 8,911,302) in view of Belmont (USPN 7513835).  Ivanova lacks an explicit disclosure of when the golf club head is at address: the head CG is defined by a combined mass of the golf club head and the weight when the weight is inserted in the port cavity; and a head CG height, measured from the head CG to the ground plane and parallel to the gravity vector, is approximately 10 mm to approximately 30 mm.  Here, Belmont shows an arrangement in which the CG height measured from the ground plane is about 20.5 mm, with the club head arrangement in Belmont providing a club head that offers a straighter more controlled shot (i.e., FIG. 11B and col. 7, lines 52-61).  In view of the patent to Belmont, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Ivanova by maintaining the CG at a height between approximately 10-30 mm above a ground plane, the motivation being to enhance the ball striking characteristics of the golf club head (i.e., allowing for straighter, more controlled shots). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanova (USPN 8,911,302) in view of Hou (US PUBS 2005/0096151, cited by applicant). 
As to claim 21,  although Ivanova makes reference to weighting or damping materials or a combination thereof, Ivanova does not explicitly disclose a thermoplastic elastomer or a thermoplastic polyurethane.  The use of a thermoplastic elastomer or thermoplastic polyurethane as a weighting or sound dampening material is known in the golf club head art as demonstrated by Hou, which shows it to be old in the art to provide an iron-type club head with a cavity or port in the sole portion in which a material (30) is combined with another material (20) to help add weight and dampen vibration.  See paragraphs [0024] and [0029] in Hou.  Though the material (30) in Hou is disclosed as a vibration damping material, the material is described as being light and nonetheless has weight and may clearly serve as a weight member or as part of a weight member. The thermoplastic elastomer and thermoplastic polyurethane materials are known for exhibiting a low specific gravity as compared to the material of an iron-type club head, which according to Hou is typically made of iron alloy (i.e., see paragraph [0021] in Hou.  In view of the publication to Hou, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Ivanova by incorporating thermoplastic elastomer or thermoplastic polyurethane material as part of the weight member (70), as there would have been a reasonable expectation of success that using a lighter density material as part of the weight in the sole portion would have served to help raise the location of the center of gravity.  This modification would have been commensurate with the intent of Ivanova, which is to customize the moment of inertia and center of gravity location for a club head by configuring the weight portion with a suitable material or mix of materials which include diverse densities so as to fine-tune the club head weighting.  Again, see col. 4, lines 30-39 in Ivanova.  The mere substitution of one known material used in Ivanova with a different, known material and falling within the range of densities proposed by Ivanova to take advantage of the properties of the selected, known material would have been obvious to one of ordinary skill in the art and before the effective filing of the claimed invention.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Allowable Subject Matter
Claims 6, 10-12, 14 and 17-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilbert shows a weight port in a sole portion along with materials for a weight placed within the port. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711